Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment filed on March 18, 2021 has been received and made of record. In response to Non-Final Office Action on December 23, 2020, applicant maintained claims 1-19 of which claims 1, 10, and 15 are independent claims. NO claim has been added or cancelled after the Non-Final Office action. Therefore, claims 1-19 are pending for consideration.

Response to Arguments
3.	In response to applicant’s response in “Remarks” filed on March 18, 2021, “thus, applicant respectfully submits AN also fails to disclose the claimed “except a last row of pixel circuits of the plurality of pixel circuits, a gate of the second transistor in the each pixel circuit of any row of pixel circuits and a gate of the first transistor in the each pixel circuit of a next row of pixel circuits are electrically connected to a same gate scanning line.” Therefore, applicant respectfully submits that claim 1 is patentable over HA, in view of AN”, examiner would like to mention that claim language is examined and analyzed according to its broadest reasonable interpretation in light of the supporting claims 1, 10, and 15 simply recite, “a gate of the first transistor in the each pixel circuit of a next row of pixel circuits are electrically connected to a same gate scanning line”, the examiner would like to mention that each and every component in an electrical circuit or electronic device is electrically connected to each other. “Electrically connected” does not give weight to the claim language.


    PNG
    media_image1.png
    403
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    583
    513
    media_image2.png
    Greyscale


As seen from fig.10, display panel comprising plurality of gate lines(in between L1 and L2 and also between L3 and L4). Fig.11 shows only a pixel circuit P and display panel comprises not only a plurality of gate lines but also plurality of pixels circuits. One of ordinary skill in the art would interpret gate lines 160A, 160B and 160A in between L3 and L4 are plurality of gate lines. except a last row of pixel circuits of the plurality of pixel circuits, a gate of the second transistor in the each pixel circuit of any row of pixel circuits and a gate of the first transistor in the each pixel circuit of a next row of pixel circuits are electrically connected to a same gate scanning line”. 

Because of the above-mentioned reason, the examiner respectfully maintains the rejection under 35 U.S.C. 103 to independent claims 1, 10, and 15 with HA(US 2017/0162112 A1) in view of AN et al.(US 2018/0151124 A1). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of AN et al.(US 2018/0151124 A1)(herein after AN).

Regarding claim 1, HA teaches an array substrate, comprising:

a plurality of gate scanning lines(gate lines GL, fig.1) extending in a first direction;

a plurality of data lines(data lines DL, fig.1) extending in a second direction and a plurality of detection signal lines (reference voltage line RVL, figs.2&5) extending in the second direction(fig.5), wherein the plurality of data lines and the plurality of gate scanning lines are crossed to define a plurality of pixel circuits(pixels SP, figs.1,2&5) arranged in an array;

wherein each pixel circuit(SP, fig.2) of the plurality of pixel circuits comprises: a first transistor(T2), a second transistor(T1), a driving transistor(DRT), a capacitor(Cst), and a light emitting device(OLED), and the first transistor (T2) and the second transistor(T1) in the each pixel circuit are electrically connected to different gate scanning lines (T2, SCAN(n), T1, SCAN(n-1) fig.5);

for the each pixel circuit, the first transistor(T2) is configured to provide a data signal provided by a data line (DL) connected to the first transistor(T2) to a gate of the driving transistor(second node N2, DRT, Para-61);

the second transistor(T1) is configured to acquire an anode potential of the light emitting device(first node N1, OLED), and provide the anode potential to a corresponding detection signal line(Para 84-97);

the driving transistor(DRT) is configured to drive the light emitting device to emit light according to the data signal (Para-61); and

the capacitor(Cst) is configured to stabilize a voltage(Para-69) between the gate(N2) of the driving transistor and a second electrode(N1) of the driving transistor(DRT);

a gate of the second transistor(T1) in the each pixel circuit of any row((n-1)th row, fig.5) of pixel circuits and a gate of the first transistor(T2) in the each pixel circuit of a next row(nth row, fig.5)of pixel circuits are electrically connected to a same gate scanning line(SCAN(n-1) fig.5).

Nevertheless, HA is not found to teach expressly the array substrate, wherein except a last row of pixel circuits of the plurality of pixel circuits, a gate of the second transistor in the each pixel circuit of any row of pixel circuits and a 

However, AN teaches a display device, wherein except a last row of pixel circuits of the plurality of pixel circuits(P, figs.10-11&13), a gate of the second transistor in the each pixel circuit of any row of pixel circuits and a gate of the first transistor in the each pixel circuit of a next row of pixel circuits are electrically connected to a same gate scanning line(Para-86, 88-89, 104-109)(last stage is only shown between L1&L2 and L3&L4). AN also discloses the second transistor(ST2) is configured to acquire an anode potential of the light emitting device(second node N2, OLED), and provide the anode potential to a corresponding detection signal line(Para 56-61).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA with the teaching of AN to include the feature in order to provide a display panel having higher aperture ratio due to sharing same some gate lines and having simplified gate driver and reduced bezel area. 

claim 2, HA as modified by AN teaches the array substrate according to claim 1, wherein in the each pixel circuit(SP, HA; P, AN),

the gate of the first transistor(T2, fig.5, HA) is electrically connected to a gate scanning line(SCAN(n-1), fig.5, HA) in a current row, a first electrode of the first transistor is electrically connected to the data line(DL, fig.5, HA), and a second electrode of the first transistor is electrically connected to the gate(N2, DRT, figs.2&5, HA) of the driving transistor(DRT, figs.2&5, HA);

the gate of the second transistor(T1, HA) is electrically connected to a gate scanning line of a next row(SCAN(n), fig.5, HA), a first electrode of the second transistor(T1, HA) is electrically connected to an anode(N1, fig.2, HA) of the light emitting device(OLED, fig.5, HA), and a second electrode of the second transistor(T1, HA) is electrically connected to the corresponding detection signal line(RVL, fgi.5, HA);

a first electrode of the driving transistor(DRT, HA) is electrically connected to a first voltage signal line(DVL,  fig.5, HA), and a second electrode of the driving transistor (DRT) is electrically connected to the anode(first node N1, fig.2, HA) of the light emitting device(OLED, figs.2&5, HA); and
(Cst) is electrically connected to the gate(second node N2, fig.2, HA) of the driving transistor(DRT), and a second electrode of the capacitor(Cst) is electrically connected to the second electrode(first node N1, fig.2, HA) of the driving transistor(DRT, figs.2&5, HA).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 1 since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.
 
Claim 11 is rejected for the same reason as mentioned in the rejection of claim 2 since both claims recite identical claim limitations.
 
Claim 15 is rejected for the same reason as mentioned in the rejection of claim 1 since both claims recite identical claim limitations except for minor wording and insignificant change in terminology. 

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 2 since both claims recite identical claim limitations. 

Claims 3, 4, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of AN et al.(US 2018/0151124 A1) and further in view of Tokuda et al. (US 2009/0109148 A1) (herein after Tokuda).

Regarding claim 3, HA as modified by AN is not found to teach expressly the array substrate according to claim 2, wherein pixel circuits in two adjacent columns of the plurality of pixel circuits are symmetrically arranged.

However, Tokuda teaches an organic electro-luminescent display device, wherein pixel circuits in two adjacent columns of the plurality of pixel circuits are symmetrically arranged(figs.1,5&7).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA further with the teaching of Tokuda to include the feature in order to realize an organic EL display device of high definition which could enhance space utilization efficiency in a pixel.

Regarding claim 4, HA as modified by AN and Tokuda teaches the array substrate according to claim 3, wherein the pixel circuits in two adjacent columns form a group(PIX11, PIX12, figs.4-7), and pixel circuits in each group share one first voltage signal line(POWER1, fig.7, Tokuda).
Claim 12 is rejected for the same reason as mentioned in the rejection of claim 3 since both claims recite identical claim limitations. 

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 4 since both claims recite identical claim limitations. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim3 since both claims recite identical claim limitations.
 
Claim 18 is rejected for the same reason as mentioned in the rejection of claim 4 since both claims recite identical claim limitations. 

9.	Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of AN et al.(US 2018/0151124 A1) and further in view of CHOI et al.(US 2017/0077187 A1) (herein after CHOI).

Regarding claim 5, HA as modified by AN is not found to teach expressly the array substrate according to claim 1, wherein the array substrate comprises at least: red sub-pixels, green sub-pixels, blue sub-pixels and white sub-pixels; wherein the (both HA and AN teaches pixels in a grid but do not disclose color pixels).

However, CHOI teaches an organic light emitting display device, wherein the array substrate comprises at least: red sub-pixels(red sub-pixel R), green sub-pixels(green sub-pixel G), blue sub-pixels(blue sub-pixel B) and white sub-pixels (white sub-pixel W, Para-91, 121);  

wherein the red sub-pixels, the green sub-pixels, the blue sub-pixels and the white sub-pixels are arranged in a grid shape(figs.1, 3, 18&21).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA further with the teaching of CHOI to include the feature in order to provide an organic light emitting display device capable of removing a bluish, greenish or reddish defect in sub-pixels.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 5 since both claims recite identical claim limitations. 

Claim 19 is rejected for the same reason as mentioned in the rejection of claim 5 since both claims recite identical claim limitations. 

10.	Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HA(US 2017/0162112 A1) in view of AN et al.(US 2018/0151124 A1) and further in view of KISHI(US 2015/0379940 A1).

Regarding claim 6, HA as modified by AN teaches method for driving the array substrate according to claim 1, wherein the method comprises:

in a display stage(T6, fig.6, Para 110-111, HA), providing gate driving signals to the plurality of gate scanning lines row by row(figs.15&17, AN), providing corresponding data signals to the plurality of data lines, wherein

time periods during which the gate driving signals are provided to pixel circuits in two adjacent rows of the plurality of pixel circuits have an overlapping time period (T3, fig.6, Para-108, HA).

Nevertheless, HA as modified by AN is not found to teach expressly the array substrate, in a display stage, providing fixed potential signals to the plurality of detection signal lines.
However, KISHI teaches a driving method of a display device, wherein, 
in a display stage(light emission period Tc, fig.12), providing gate driving signals to the plurality of gate scanning lines row by row(fig.12), providing corresponding data signals to the plurality of data lines(fig.12, Para 217-221), and providing fixed potential signals(constant current, fig.15) to the plurality of detection signal lines(Para-221).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified HA further with the teaching of KISHI to include the feature in order to provide a display driving method whereby it is possible to simultaneously compensate for both degradation of a drive transistor and degradation of a light-emitting element without causing special light emission at the time of detecting characteristics in a display device.

Regarding claim 7, HA as modified by AN and KISHI teaches method for driving the array substrate according to claim 6, wherein time periods during which a gate driving signal is provided to a gate scanning line in each row comprise a first time period and a second time period(T1, T2 or T2, T3 or T3, T4 or T4, T5 or T5, T6, fig.6, HA), wherein
(T3) during which the gate driving signal is provided to the gate scanning line in one row(scan(n-1), fig.6, HA) overlaps with the first time period during which the gate driving signal is provided to the gate scanning line in a next row(scan(n), fig.6, HA).

Regarding claim 9, HA as modified by AN and KISHI teaches method for driving the array substrate according to claim 6, wherein the method further comprises:

for the each pixel circuit of the pixel circuits in one row, performing following operations in a non-display stage:

in a second data writing stage, providing a first voltage signal to the gate scanning line(scan signal at (n-1) row as shown in fig.6 SCAN(n-1)) connected to the first transistor(T2, fig.5, HA) in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor(T1, fig.5, HA) in the each pixel circuit, and providing a first data signal(Vdata, fig.6, HA) to the data line(DL) connected to the first transistor(T1) in the each pixel circuit;

in a second charging stage, providing the first voltage signal to the gate scanning line(scan signal at (n-1) row as shown in fig.6 SCAN(n-1) during T3)  connected to the first transistor (T2, fig.5) in the each pixel circuit, providing the first voltage signal to the gate scanning line(scan signal at nth row as shown in fig.6 SCAN(n-1) during T3) connected to the second transistor(T1, fig.5) in the each pixel circuit, and providing the first data signal(Vdata, fig.6, during T3) to the data line connected to the first transistor(T2, fig.5, HA) in the each pixel circuit; and

in a threshold detection stage(during T2, fig.6), providing the first voltage signal to the gate scanning line(scan signal at (n-1) row as shown in fig.6 SCAN(n-1) during T2) connected to the first transistor(T2, fig.5) in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor(T1, fig.5) in the each pixel circuit, and providing the first data signal(Vdata, fig.6, during T2) to the data line connected to the first transistor (T2, fig.5, HA) in the each pixel circuit.

Allowable Subject Matter

11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim 8: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant's invention, "----; in a first data writing stage, providing a first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a first data signal to the data line connected to the first transistor in the each pixel circuit; in a first charging stage, providing a second voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a second data signal to the data line connected to the first transistor in the each pixel circuit; and in a mobility detection stage, providing the first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, providing the second data signal to .


Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Note
14.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference, as applied to the claims below. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 April 10, 2021